Citation Nr: 0739248	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for disabilities of the 
right elbow, wrist, and hand, to include as secondary to 
service-connected capsulitis, right shoulder, status post 
surgery.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Disabilities of the right elbow, wrist, and hand were not 
present in service or for many years afterward, and are not 
etiologically related to service.  The preponderance of the 
competent medical evidence is against a finding that there is 
a medical relationship between disabilities of the right 
elbow, wrist, and hand and service-connected capsulitis, 
right shoulder, status post surgery.  


CONCLUSION OF LAW

Disabilities of the right elbow, wrist, and hand were not 
incurred in or aggravated by service, and are not proximately 
due to, a result of, or aggravated by service-connected 
capsulitis, right shoulder, status post surgery.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate claims 
for direct and secondary service connection and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  The veteran was also sent a similar 
letter in July 2004, that letter did not include notice as to 
the evidence required to substantiate a claim for direct 
service connection.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The January 2005 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in a March 2006 letter, which was sent the same month the 
Court decided Dingess/Hartman.  The Board notes that after 
this letter was sent, the veteran submitted a signed VCAA 
Notice Response indicating that he had no other information 
or evidence to give VA to substantiate his claim.     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, letters from the veteran's daughter and 
his neighbor, and service treatment records.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  A VA examination was provided in connection with 
this claim.  

In his June 2005 notice of disagreement, the veteran 
contended that his January 2005 VA joints examination was 
inadequate.  This examination provided medical evidence for 
the present claim and a claim the veteran had made for an 
increased rating for his right shoulder disability.  A letter 
was sent to the veteran asking him to clarify the issue with 
which he was in disagreement.  Initially, the veteran sent a 
response stating that he was in disagreement with the 
decisions on both claims, and that he felt the decision was 
based on an inadequate VA examination.  In a subsequent 
letter from his representative, the veteran clarified that 
after consultation with his physician, he was only in 
disagreement with the denial of service connection for 
disabilities of the right elbow, wrist, and hand.  In this 
letter, the veteran did not state that his VA examination was 
inadequate related to this claim.  

In any event, the Board finds that the veteran's January 2005 
VA examination was adequate, especially when considered with 
all the other evidence on file as discussed below.  The 
reported findings in the examination report are sufficiently 
detailed with recorded history, clinical findings, and 
pertinent diagnoses.  Additionally, it is not shown that the 
examination was in some way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of 
the veteran's disabilities.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has disabilities of the right 
elbow, wrist and hand as a result of his active military 
service in the United States Army.  He contends that these 
disabilities are caused by his service-connected right 
shoulder disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection has been established for status post 
surgery for capsulitis of the right shoulder.  A 30 percent 
rating has been assigned.  He is right handed.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has any disabilities of the right elbow, wrist, 
and hand that are related to service or a service-connected 
disability.  The veteran's service treatment records are 
devoid of any treatment or diagnoses relating to any 
disability of the right elbow, wrist, and hand.  According to 
his March 1962 separation examination, he had a normal 
neurological evaluation and a normal clinical evaluation of 
his upper extremities at that time.  No defects relating to 
his right elbow, wrist, and hand were noted.  In a report of 
medical history completed by the veteran that same month, he 
reported that he had not had and did not have any swollen or 
painful joints; bone, joint, or other deformity; or neuritis.  
No injuries or disabilities relating to his right elbow, 
wrist, and hand were noted. 

The first showing of any disability of the right elbow, 
wrist, and hand was in 2003.  This is many years after the 
veteran's active military service and strong evidence against 
a claim that any right elbow, wrist, and hand disability was 
incurred or aggravated in service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

The veteran was afforded a VA joints examination in January 
2003.  On physical examination, the right upper extremity was 
weaker than the left, as was the right grip.  Reflexes were 
normal in both upper extremities, as were pulses, hair growth 
and warmth.  No diagnosis was given relating to the veteran's 
right elbow, wrist, or hand.  

According to reports from his private physician, the veteran 
has reported occasional numbness into his hand, and 
discomfort and occasional aching sensation of the wrist, 
elbow, and hands.  According to an April 2003 treatment 
report, at that time the veteran had a full range of motion 
of the elbow, wrist, and hand without pain.  The physician 
also reported fairly good grip strength, intact sensation 
distally, and good distal pulses and capillary refill.  No 
diagnosis was given relating to the veteran's right elbow, 
wrist, and hand.  A June 2005 treatment report shows that the 
veteran had a full range of motion of the elbow, wrist, and 
hand without pain at that time.  The physician also noted no 
deformity or swelling, and an unremarkable neurovascular 
examination.  Again, no diagnosis was given relating to the 
veteran's right elbow, wrist, and hand.  The veteran reported 
having some pain and discomfort and an aching sensation down 
in his elbow, wrist, and hands, but was asymptomatic at that 
time.

In a June 2005 treatment report, the veteran's private 
physician noted that his reports of discomfort and occasional 
aching sensation in his elbow, wrist, and hands "may be" 
related to his shoulder disability.  He further explained 
that weakness in the rotator cuff "can sometimes" lead to 
some traction neurapraxias that will cause some pain down 
into the hand and fingers.  Such statements, however, are 
speculative and not enough to support the grant of a claim 
for service connection.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

The veteran was afforded another VA joints examination in 
January 2005.  At that examination, the veteran complained of 
grip strength weakness in the right hand and occasional 
numbness and tingling in the ulnar nerve distribution of the 
left forearm and hand.  On examination, grip strength was 
very weak and manipulation of the ulnar nerve at the elbow 
produced increasing symptoms in its distribution.  One of the 
diagnoses given was ulnar nerve impingement at unspecified 
location though elbow is likely.  In the examiner's opinion, 
it is not as likely as not that this is secondary to his 
shoulder condition; rather, this is more likely to be 
impingement of the ulnar nerve either at the elbow or in the 
neck.   

VA treatment records show a full range of motion of all 
joints, and reports of no synovitis or muscle atrophy in the 
veteran's extremities.  A history of numbness and tingling in 
the right hand is noted.  At one examination, in November 
2004, the veteran denied any tingling or numbness in his 
hands.  A May 2005 x-ray of the right elbow showed no 
evidence of fracture, dislocation, subluxation, soft tissue 
injury, or joint effusion.  There was normal anatomical 
alignment.  Some treatment reports show moderate right 
bicipital groove tenderness.  The veteran had an MRI 
(magnetic resonance imaging) of the right shoulder in January 
2005.  Listed in the interpreter's impression was biceps 
tendinopathy without evidence of discrete tear or 
dislocation.

The Board notes that without a current disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  For 
VA purposes, pain is not evidence of a current disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  

The competent medical evidence shows that the veteran has 
pain in the right upper extremity; such is evidenced by the 
diagnosis of biceps tendinopathy.  Regarding his right elbow, 
wrist, and hand, the veteran has also reported discomfort, 
numbness, and an occasional aching sensation.  Weakness of 
the right upper extremity and weakness of right hand grip 
have also been shown at times.  The competent medical 
evidence of record shows that the veteran has a full range of 
motion for his right elbow, wrist, and hand, and no 
synovitis, swelling, deformity, atrophy, subluxation, and 
effusion.  Reflexes, pulses, hair growth, and warmth have 
consistently been reported as normal in both upper 
extremities. 

The only diagnosed disability of the right elbow, wrist, and 
hand is ulnar nerve impingement.  In a well reasoned opinion 
relying on the relevant facts and medical principles, a VA 
examiner stated that in his opinion it is not as likely as 
not that the veteran's ulnar nerve impingement is secondary 
to his shoulder condition; rather, the examiner felt that it 
is more likely to be impingement of the ulnar nerve at the 
elbow or in the neck.  There is no competent medical evidence 
of record that contradicts this opinion.  

The Board has considered letters submitted by the veteran's 
daughter and his neighbor in January 2005.  The letter from 
the veteran's daughter essentially states that the veteran 
has trouble doing everyday chores.  The letter does not 
specifically mention the veteran's right elbow, wrist, and 
hand.  The Board notes that the veteran is service connected 
for his right shoulder disability and is receiving 
compensation as such.  The letter from the veteran's 
neighbor, who is also a nurse, relays that the veteran 
complains of right arm pain, stiffness, and decreased range 
of motion.  The nurse writes that objectively she has 
observed him to need assistance opening jars and with other 
tasks.  These letters are not probative as to any 
relationship between the veteran's shoulder disability and 
any other disability.  To the extent that these letters 
contend that the veteran has current disabilities of the 
right elbow, wrist, and hand, the Board finds that the 
preponderance of the competent medical evidence shows that 
the only right elbow, wrist, and hand disability that the 
veteran has for VA purposes is ulnar nerve impingement, and 
that as explained above, this is not related to service or 
the veteran's service-connected right shoulder disability.  

The Board has considered the veteran's statements regarding 
current disability related to his service and his service-
connected right shoulder disability.  The veteran could 
render an opinion as to having pain or any other common 
symptom of a disability of the right elbow, wrist, and hand.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, as noted 
above, the medical evidence on file is against the claim.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service disabilities of the right 
elbow, wrist, and hand, and a nexus between the post service 
complaints regarding his right elbow, wrist, and hand and 
service or a service-connected disability.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for disabilities of the 
right elbow, wrist, and hand, to include as secondary to 
service-connected capsulitis, right shoulder, status post 
surgery, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


